Electronically Filed
                                                          Supreme Court
                                                          SCWC-30484
                                                          01-MAY-2013
                                                          02:25 PM



                               SCWC-30484

             IN THE SUPREME COURT OF THE STATE OF HAWAI#I


  IN THE MATTER OF THE APPLICATION OF HONOLULU CONSTRUCTION AND
 DRAYING COMPANY, LIMITED, to register and confirm title to land
   situate at Honolulu, City and County of Honolulu, State of
          Hawai#i, ALOHA TOWER DEVELOPMENT CORPORATION,
                      Respondent/Petitioner,

                                  vs.

    STATE OF HAWAI#I, DEPARTMENT OF LAND AND NATURAL RESOURCES,
    TRUSTEES OF THE WILLIAM G. IRWIN CHARITY FOUNDATION, SCENIC
  HAWAI#I, INC., THE OUTDOOR CIRCLE, HISTORIC HAWAI#I FOUNDATION,
  HAWAI#I’S THOUSAND FRIENDS, LIFE OF THE LAND, WILLIAM OLDS, JR.
      AND JANE OLDS BOGARD, AND INTERVENOR, CITY AND COUNTY OF
                 HONOLULU, Respondents/Respondents,

                                  and

                        SCENIC HAWAI#I, INC.,
                Petitioner/Respondent-Cross-Appellee,

                                  vs.

                 ALOHA TOWER DEVELOPMENT CORPORATION,
                Respondent/Petitioner-Cross-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
  (ICA NO. 30484; APPLICATION NO. 787; L.C. CASE NO. 01-1-0007)

         ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI
(By:   Recktenwald, C.J., Nakayama, Acoba, McKenna, and Pollack, JJ.)

            The Application for Writ of Certiorari filed on March

19, 2013 by Petitioner/Petitioner-Cross-Appellant Scenic Hawai#i,
Inc. is hereby accepted and will be scheduled for oral argument.

The parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai#i, May 1, 2013.

John T. Hoshibata,               /s/ Mark E. Recktenwald
Rex Y. Fujichaku,
and Dana A. Barbata,             /s/ Paula A. Nakayama
for petitioner
                                 /s/ Simeon R. Acoba, Jr.
Deirdre Marie-Iha,
for respondent                   /s/ Sabrina S. McKenna

                                 /s/ Richard W. Pollack




                                 2